Title: Public Debt, [11 February] 1793
From: Madison, James
To: 


[11 February 1793]

   
   The House passed a resolution on 21 November 1792 requesting the secretary of the treasury to report a plan for the reduction of the public debt. On 3 December Hamilton submitted his report, which the Committee of the Whole considered on 11 February 1793 (Annals of CongressDebates and Proceedings in the Congress of
          the United States, 1789–1824 (42 vols.; Washington, 1834–56)., 2d Cong., 2d sess., 711, 722, 733, 870). Giles moved that the committee rise, arguing that the information provided by the secretary was insufficient for the committee to enter “into a discussion on the subjects of the new loans, and new taxes.” FitzSimons urged the committee to “take up the propositions offered by the Secretary, and adopt or reject them.”


Mr. Madison defended an observation brought forward by Mr. Giles, which was that there was a manifest impropriety in bringing forward abstract propositions for discussion, when it was not known what consequences were involved in the adoption of those propositions. Mr. Madison stated a variety of particulars to shew that such abstract propositions are improper. He professed his wishes that some provision should be made for reducing the debt; he believed his colleague was sincere in his professions to the same purpose. He recapitulated some of the objections arising from the imperfect state of the information before the House.
